UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CIRILO MATA-ROSALES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00079-JAB-1)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cirilo     Mata-Rosales        appeals     the     seventy-eight-month

sentence imposed following his guilty plea to illegal reentry by

an alien who had been convicted of an aggravated felony, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                           On appeal,

Mata-Rosales challenges only the substantive reasonableness of

his   sentence,      arguing    that      he    rebutted      the    presumption         of

reasonableness       afforded       to    his     within-Guidelines        sentence.

Finding no error, we affirm.

            In     reviewing    the       substantive        reasonableness         of    a

sentence,     we     “take     into       account      the     totality        of        the

circumstances.”       Gall v. United States, 552 U.S. 38, 51 (2007).

If the sentence imposed is within the appropriate Sentencing

Guidelines range, we presume it is reasonable.                      United States v.

Mendoza-Mendoza,      597 F.3d 212,      216   (4th    Cir.    2010).         This

presumption may be rebutted by a showing “that the sentence is

unreasonable when measured against the [18 U.S.C.] § 3553(a)

[(2006)] factors.”           United States v. Montes-Pineda, 445 F.3d
375, 379 (4th Cir. 2006) (internal quotation marks omitted).

Upon review, we conclude that Mata-Rosales failed to rebut the

presumption of reasonableness.             Thus, the district court did not

abuse its discretion in sentencing Mata-Rosales to seventy-eight

months’     imprisonment,       a        sentence     within        the   applicable



                                           2
Sentencing    Guidelines    range.        See   Gall, 522 U.S.    at   51

(providing standard of review).

           We therefore affirm the district court’s judgment.                We

dispense     with   oral   argument   because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3